Citation Nr: 1339363	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a postoperative nasal polyp disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hearing loss of the right ear.

4.  Entitlement to an initial compensable disability rating for service-connected sensorineural hearing loss of the left ear.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1983 to June 1984.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.  

In January 2008, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a postoperative nasal polyp disorder, and denied service connection for a back disorder.  

In January 2012, the RO, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement and perfected a substantive appeal.  Thereafter, in September 2012, the RO granted service connection for sensorineural hearing loss of the left ear.  This represented a complete grant of the benefit sought on appeal as to the issue of service connection for hearing loss of the left ear.  The issue of service connection for right ear hearing loss remained in appellate status.

Following the September 2012 grant of service connection for sensorineural hearing loss of the left ear, in November 2012, the Veteran expressed disagreement with the initial noncompensable disability rating that was assigned, and timely filed a substantive appeal.


REMAND

In his July 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge of the Board at a local VA office (Travel Board hearing).  This request was reiterated by the Veteran in correspondence dated in October 2010, March 2011, July 2011, March 2013, July 2013, and August 2013; and in two separate VA Forms 9, dated in November 2012.  A Report of General Information (VA Form 21-0820) dated in June 2013, shows that the Veteran indicated that he wished to be scheduled for a Board video conference hearing.  In a VA Form 9 dated in July 2013, the Veteran indicated that he wished to be scheduled for a Board video conference hearing. 

A review of the Veteran's claims file reveals that, notwithstanding repeated requests, the Veteran has never been scheduled for a Board hearing.  As the Veteran has a right to a Board hearing, a remand is warranted so that he may be afforded either a Travel Board or Board video conference hearing.  See 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to determine whether he now wants a videoconference hearing or a Travel Board hearing.  Schedule the Veteran for the Board hearing of his choosing-videoconference or Travel Board.  (If he makes no election, schedule him for a Travel Board hearing.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

